Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 05/26/2022.  Claims 1-2, 6 and 11-17 have been amended. Claims 1-20 are pending, of which claims, of which claim 1, claim 11 and 16 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Claims 12-15 have been amended to avoid 112(b) rejection.  Therefore, the 112(b) rejection for claims 12-15 has been withdrawn.
b.	Independent claim 1, 11 and 16 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection has been withdrawn for claims 1-20.
c.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Status of Claims
4.	Claims 1-20 are pending, of which claims, of which claim 1, 11 and 16 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-6, 8-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Gertz US 20040003335 (hereinafter Gertz – IDS of records), in view Sharma US 20110252394 (hereinafter Sharma– IDS of records), in view Desai US 20140032435 (hereinafter Desai), in view Tarlow US 20150135166 (hereinafter Tarlow– IDS of records) and further in view Aggarwal US 20150339940 (hereinafter Aggarwal).

Claim 1 is rejected, Gertz teaches a computer-implemented method to generate compile code from uncompiled code, the method comprising(Gertz, abstract and summary.  Gertz, fig. 3 and paragraph [0055]): 
receiving uncompilable code from a candidate(Gertz, US 20040003335, fig. 2 and paragraph [0038-0039], Initially, the code is compiled by the compiler, edited by the code editing program, or otherwise acted upon by the underlying program in order to detect an error in the code. At step 200, an error is detected and identified.  Fig. 3 and paragraph [0054], This code is shown on the screen shot 300 in FIG. 3, and in particular, in the code window 305. This code is in error, because "MyInfo" is a private type and cannot be exposed in a public method. As shown in FIG. 3, "MyInfo" is underlined with a squiggly line 307 in the property declaration to indicate that this code has an error. Thus, at step 200, an error in the code is detected and indicated by a squiggly line or other indicator, for example.); 
generating compilable code from the uncompilable code(Gertz, fig. 3 and paragraph [0055], The system determines whether the error is fixable. There is a library (e.g., a table) of all the errors that tell whether the error is fixable or not. The table also tells what actions can be taken to correct the error for which suggested corrections are available. Thus, at step 205, suggested corrections for the error are determined. Preferably, the system retrieves the error information for the line of code containing the error from associated error tables, and notes the type of the error. For example, a compiler takes the line number and searches though its compiler parse tree for the symbols on that line, and notes that the "MyInfo" symbol is in error due to accessibility of "GetInfo( )". The system is coded so that it knows that accessibility errors can be fixed by matching the accessibility qualifiers of the two symbols in question. Paragraph [0056], the suggestions for error corrections are determined by examining the symbol information in the compiler or code editor, for example. There is a specific set of errors for which the error correction interface can determine corrections (e.g., syntax and semantic errors). The symbol information in the compiler is inspected to determine the symbols involved, the lines where they are defined, and the lines where they are used. This information is combined with the type of the error, and a presentation of alternatives is made to the user at step 210.  Paragraph [0062-0063], At step 220, the selected correction is applied to the code. The changes are desirably made to the code automatically and immediately.  Paragraph [0067], After the code has been changed with the selected suggested correction, the system will then re-examine the code, switch to the next remaining error, and so on, until there are no more errors or the dialog is dismissed by the user.);
Gertz does not explicitly teach
outputting, with a coding machine-learning model, patterns from the uncompilable code; 
generating a coding score based on the uncompilable code, the compilable code, and the patterns; 
generating, by using media training data as training input, a media machine-learning model that clusters attributes of different candidates into positive attributes and negative attributes
receiving, at the media machine-learning model, first media of one or more answers to questions, the first media provided by the candidate during an interview; 
outputting, with the media machine-learning model, one or more corresponding ratings for the one or more answers;
 generating a media score based on the one or more corresponding ratings; and 
generating a total score based on the coding score and the media score.
However, Sharma teaches
outputting, with a coding machine-learning model, patterns from the uncompilable code(Sharma, US 20110252394, fig. 8b, Compile Issues, Public API problem, Private API problem and paragraph [0066], The table 815 may also have a scope column 824 to identify the scope(s) of the classes of problem(s) that may be associated with a selected event. For example, in the embodiment illustrated in FIG. 8b, a local event in the " Compile Issues" class may be associated with a problem scope of "Public API problem" or "Private API Problem"; while a local event in the "Code Quality Issues" class may be associated with a problem scope of "Public Standard" or "Private Standard." Further, a local event in the "Test Related" class may be associated with only one problem scope, for example, "Project Specific."); 
generating a coding score based on the uncompilable code, the compilable code, and the patterns(Sharma, fig. 9 and paragraph [0080-0081], developer progress score (DPS).  Fig. 9 and paragraph [0082], In one embodiment, the screen 900 has a personal quality score field to provide information about the level of quality of the developer's coding work. In the embodiment shown in FIG. 9, the My Project Health field has a PQS display section 910b that displays one or more calculations of a developer's current PQS, described above, and other data based on PQS. For example, the PQS display section 910b may provide displays of PQS1 and/or PQS2, disclosed above, their trends across past <n> measurements, or a moving average of PQS1 or PQS2--with a window of past <n> scores. Composite PQS may be developed and displayed, and the individual scores may be weighted such that the most recently calculated score contributes highest to the composite score. Percentile PQS1 or PQS2, using development team level information, may also be calculated and displayed to provide information as to the developer's quality relative to others on the development team. Such metrics could be displayed on the screen 900. Alternatively, screen 900 may have links or tabs to access displays of the metrics. In the embodiment shown in FIG. 9, the PQS display sub-field 910b displays in a section 912b a developer PQS1 and a team PQS1. The My PQS1 display sub-field 910b may also have a colored "Orb" display in section 914b for showing a visual representation of the value of the developer's PQS1 metric relative to the value of the PQS1 metric for the development team. For example, in one embodiment, a green display may indicate that the developer's quality relative to her team is good; an amber display may indicate that the developer's personal quality needs some improvement; and a red display may indicate that the developer's quality relative to her team is poor. In the embodiment shown in FIG. 9, the screen 900 has a Quick View: Issue field 940 to display a count of the recurring issues facing the developer, solved issues, and pending guidance for the developer. In one embodiment, the counts serve as drill-downs, providing links to other screens, not shown, displaying the recurring issues, solved issues, and/or pending guidance.  Paragraph [0083-0084], In the embodiment shown in FIG. 9, the screen 900 has a Recurring Problems and Guidance field 950 to display information about the recurring problems that the developer has faced. Field 950 has a Build Failure: API Usage Alert sub-field 952 to display an alert if the code shows signs of a build failure due to improper usage of an API, a Complexity Alert sub-field 954 to display an alert if the code shows signs of being highly complex, and a Performance Alert sub-field 956 to display an alert if the developer's code shows signs of having low quality. In one embodiment, the Alert sub-fields serve as drill-downs, providing links to other screens, not shown, displaying the additional information about the failures, complexity, and quality issues identified by system 100.  Paragraph [0088-0090], In one embodiment, the displayed code quality indices may be directly based on coding violations reported through static analysis…One or more of the resulting code quality indices may be displayed.); 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Sharma into Gertz's to involve relating event data to software code event associated with software development project and software developer. The guidance is selected with events and environmental data processor used by software developer in resolving a software development problem, based on analysis of event data, data related to software development project, data related to environment in which software code event is occurred and profile of software developer. The guidance is presented to software developer with display device having interactive console unit as suggested by Sharma (See abstract and summary).  
Gertz and Sharma do not explicitly teach
receiving, at the media machine-learning model, first media of one or more answers to questions, the first media provided by the candidate during an interview; 
outputting, with the media machine-learning model, one or more corresponding ratings for the one or more answers;
 generating a media score based on the one or more corresponding ratings; and 
generating a total score based on the coding score and the media score.
However, Desai teaches
receiving, at the media machine-learning model, first media of one or more answers to questions, the first media provided by the candidate during an interview(Desai, US 20140032435, paragraph [0013], a job applicant's proficiency or knowledge pertaining to a particular aspect of a job can be assessed and scored, such as their knowledge or proficiency of a particular programming language for a programming job. The scoring can be used to rank applicants.  Paragraph [0030], The recruitment enhancement system 12 can include components for a) direct gathering of recruitment data 24, b) generating a recruiter interface 26, c) indirect gathering of recruitment data 28, d) scoring and ranking 30, e) data matching 32 and f) data quality assessing. The system 12 can be hosted on one or more servers including processors, memory and network interfaces. Direct recruitment data gathering 24 can involve generating one or more activities in which an individual can directly participate, such as a knowledge-based test, a game, a puzzle or solving a problem. Paragraph [0031], In general, the capturing of data from an individual engaging in an activity can be part of direct recruitment data gathering. For instance, an individual engaging in an activity, such as an interview, can be captured on video data as part of direct recruitment data gathering 24. In another example, when an individual takes a test, information such as their answers, how long they take to answer each question and their total time can be gathered and analyzed.  Paragraph [0032-0034].  Paragraph [0049], The scoring and ranking information can serve as job suitability parameters that allow a recruiter to filter potential to be recruited candidates for a job. One example of recruitment enhancement activity can be a knowledge-based test. An example of administration interface for configuring a knowledge-based test is described as follows with respect to FIGS. 3-5.); 
outputting, with the media machine-learning model, one or more corresponding ratings for the one or more answers(Desai, paragraph [0075-0076], In some embodiments, via the interface, a user can specify a plurality of answers to a question. For example, for a true false question, the user can specify answer one 276 as "true" and answer two 278 as "false." For multiple choice questions, the user may be able to specify a number of different multiple choice answers, such as two, three, four, five, etc. or more multiple choice answers. Where the number of choices can be varied from question to question. The interface may allow a user to specify which answer is the correct answer. In this example, answer two 278 is the correct answer and is shown as highlighted in the interface page 270.  Paragraph [0030-0034].  Paragraph [0049], The scoring and ranking information can serve as job suitability parameters that allow a recruiter to filter potential to be recruited candidates for a job. One example of recruitment enhancement activity can be a knowledge-based test. An example of administration interface for configuring a knowledge-based test is described as follows with respect to FIGS. 3-5.); 
generating a media score based on the one or more corresponding ratings(Desai, paragraph [0098], After it is determined that conditions associated with the contest ending have been met, the contest can end. For example, a time limit may have been reached, all of the questions in the contest may have been or a limit on the number of wrong questions may have been exceeded. In response to the contest ending, the participant's results can be scored 352 and the person can be provided a rank 354 in the contest. As described above, the participant's results can be posted to a leader board. Thus, the leader board can be updated to reflect the participant's results. In this example, the participant's score resulted in their being tied for first place. Paragraph [0031-0034].); and 
generating a total score based on the coding score and the media score(Desai, fig. 1, component 24 – Direct Recruitment Data Gathering, component 28 – Indirect Recruitment Data Gathering, component 30 – Scoring and Ranking.  Paragraph [0031], direct recruitment data gathering 24 … when an individual takes a test, information such as their answers, how long they take to answer each question and their total time can be gathered and analyzed.  Paragraph [0032], The indirect recruitment data gathering can involve gathering information from an individual's on-line activities, such as participation in social media sites 36, professional sites 38 or even sites related to a user's hobbies.  Paragraph [0033], The information gathered by components 24 and 28 can be stored and analyzed. Then, job suitability parameters can be derived. For example, the scoring and ranking components 30 can be used to score information directly gathered during an online test and then rank individuals based upon the scores. In addition, information about an individual's online activities can be gathered indirectly from various third-party systems 10 and job suitability parameters can be derived from this information. For example, based upon executable code that a user has posted to a professional site, the individual's coding ability can be scored and ranked.  Paragraph [0034], In particular embodiments, scores and ranks can be derived from data that is gathered directly and/or indirectly. For example, as will be described below, a score and/or a rank can be generated based upon an individual's participation in a knowledge-based test. In another example, a score and a rank can be generated based upon an individual's participation in a knowledge based test and information retrieved from a third-party site, such as social media site. Again, a person can be ranked relative to a group of other individuals, such as a group of individuals participating in a common task, or according to some derived scale or measure.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Desai into Gertz and Sharma's to generate a graphical user interface that is displayed to the user in response to the query, and thus enable the user to search quickly for profiles in the initial listing corresponding to developers that are knowledgeable and skilled in a language of interest. The graphical user interface has profiles of individual software developers, and thus the interface allow a recruiter to view descriptions of the recruitment enhancement activities in which an individual has participated and jobs suitability parameters derived from their performance. The trends are analyzed in the classified data and an alarm is generated based on a comparison of the trend to a threshold, and thus depending on the threshold values specified by an entity, a content unit is tagged as a particular content type as suggested by Desai (See abstract and summary).  
The Office would like to use prior art Tarlow to back up Gertz Sharma and Desai to further teach limitation
a coding machine-learning model(Tarlow, paragraph [0022], The probabilistic model 100 comprises a plurality of probability distributions describing belief about structure (syntactic and/or semantic) of natural source code. It is also arranged to take into account source code analysis output of the source code analyzer 112 (or any other source code analyzer). For example, the source code analyzer 112 is used to limit or prune the number of possible source code elements that may occur next in a sequence of source code elements. Probability distributions with parameters learnt during a training phase, may then be used by a computer-implemented sampling engine to generate samples to predict sequences of source code elements in a manner which takes into account source code analyzer output. For example, type checking output may indicate that some source code elements are not good candidates for a next source code element to be predicted, because they are variables of a wrong type. Paragraph [0023], The probabilistic model 100 is trained by training engine 104. The training engine uses a corpus of items of natural source code 102 and also uses output of the source code analyzer with respect to the items of natural source code. Natural source code is source code written by human programmers as opposed to machine generated source code. The probabilistic model may be trained using any suitable machine learning update procedures. Some examples are given later in this document although these are examples only and are not intended to be limiting.  Paragraph [0029], The source code auto-complete component grows 206 one or more new nodes of the graph. This may be done in a sequence such as a depth first order where the graph is a tree, or another type of order. The growing process uses the probability distributions of the trained probabilistic model and it takes into account output of the source code analyzer. For example, it takes into account variable scoping and context. Context may comprise information about the source code which is to be auto-completed.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Tarlow into Gertz Sharma and Desai's to generate, to complete, to check and to correct source code. By generating the abstract syntax tree (AST) as a sequence the trained probabilistic model and sampling engine is able to exploit important knowledge, thus dramatically improving the quality of the predictions as suggested by Tarlow (See abstract and summary).
Gertz Sharma, Desai and Tarlow do not explicitly teach
generating, by using media training data as training input, a media machine-learning model that clusters attributes of different candidates into positive attributes and negative attributes
However, Aggarwal teaches
generating, by using media training data as training input, a media machine-learning model that clusters attributes of different candidates into positive attributes and negative attributes(Aggarwal, US 20150339940, paragraph [0019-0021], The output of the evaluation is an overall composite spoken language score for the candidate, which is a function of their pronunciation, fluency, content organization and grammar. The invention uses a five point rubric, prepared with expert advice, for the composite score. Broadly speaking, ‘Pronunciation’ refers to the correctness in the utterance of the phonemes of a word by the candidates as per neutral accent. ‘Fluency’ refers to the rate at which the speech is said along with the presence or absence of hesitations and false starts and stops etc. ‘Content organization’ measures the candidate's ability to structure the information disposition and present is coherently. ‘Grammar’ measures how much of the language syntax was followed by the candidate.  Fig. 3, Machine Learning Models and paragraph [0022-0026], Three classes of features are used—grades from the crowd (crowd grades), Force Alignment features (FA) and Natural Language Processing (NLP) features. The free speech samples are posted to the crowd to get transcription and grades from them. The crowd grades become one set of features. A second set of features, FA features, are derived by aligning the speech sample on the crowdsourced transcription. A third set of features, NLP features, are directly derived from the crowdsourced text. Each of these features are explained herein below in more detail.  Fig. 2 and paragraph [0032], a machine learning module 38 for deriving speech and language features such as but not limited to force alignment features and natural language processing features from the transcription; and a score generator module 40 for deriving individual scores and additionally if required a composite score for each candidate response that is based on the crowd grade, force alignment features and natural processing features, and where the individual scores are pronunciation score, fluency score, content organization score and grammar score of the spoken language for each candidate.   Fig. 3, Machine Learning Models and paragraph [0033],  FIG. 3 is a diagrammatic representation of an exemplary implementation of the method and system of the invention for evaluation of free speech. A task of transcription of the sample speech was posted, which in one example is a hard computer science problem, to the crowd. Once, a fairly accurate transcription from the crowd was received, force-aligning was done of the speech of the candidate on this text to derive various features which went into a machine learning engine. Non-expert grades of the speech were collected from the crowd, which were optionally used as additional features. With these accurately identified features with the help of the crowd, machine learning (specifically the modeling step) became a powerful technique for constructed response grading.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Aggarwal into Gertz Sharma, Desai and Tarlow's to construct response grading method for spoken language grading.  The machine learning became a powerful technique for constructed response grading. The method is used to improve the machine learning evaluation methods for evaluating spoken language responses of candidates by introducing a step for identifying and using human-intelligence evaluation tasks and receiving responses from crowd to complete these evaluation tasks in an accurate and reliable way that is used in a machine learning environment as suggested by Aggarwal (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 1, wherein one or more parameters of the media machine-learning model are modified based on supervised learning based on the media training data that identifies second media of candidates and corresponding ratings of the second media from one or more users(Desai, paragraph [0014], The information derived from the analyses, such as the scores, can be referred to as job suitability parameters. The job suitability parameters can be designed to aid job recruiters during the manual filtering process of job applicants. The recruitment enhancement system can be configured to generate an interface that allows job recruiters to access the job suitability parameters for various candidates.  Paragraph [0015], The recruitment enhancement system can be configured to gather information used to derive job suitability parameters directly or indirectly. Direct information gathering can involve configuring an activity and then getting an individual, such as a job applicant or a potential job applicant to engage in the activity. During the engagement process, the individual may learn about and become aware of a company as a result of their participation in the activity. Further, the individual may provide information that allows the company to learn more about the individual. Based upon the learned information, a decision can be made as to whether to attempt to further engage the individual.  Tarlow, paragraph [0022-0029], The probabilistic model 100.  Aggarwal, Fig. 3, Machine Learning Models and paragraph [0022-0026 and 0033].).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 2, further comprising generating a user interface for the one or more users to provide the corresponding ratings of the second media, wherein the user interface includes an audio clip that corresponds to the first media, a textual version of the questions, and an option for providing the corresponding ratings(Desai, fig. 10 and paragraph [0097], In FIG. 10, a state 340 of the electronic device is shown where a question is output. The time remaining 348 in the contest is presented. A question 344 is displayed and four selectable answers are displayed. In this example, a user has selected one of the answers 346 as their choice which is highlighted. The application or system may or may not indicate whether the answer was correct before moving on to the next question. In this example, the system is configured to indicate whether a response is correct or not. The participant has selected the correct answer and thus, an indication 342 that the answer is correct has been provided.  Paragraph [0098-0099], In response to the contest ending, the participant's results can be scored 352 and the person can be provided a rank 354 in the contest. As described above, the participant's results can be posted to a leader board. Thus, the leader board can be updated to reflect the participant's results. In this example, the participant's score resulted in their being tied for first place.  Paragraph [0031], In general, the capturing of data from an individual engaging in an activity can be part of direct recruitment data gathering. For instance, an individual engaging in an activity, such as an interview, can be captured on video data as part of direct recruitment data gathering 24.  Paragraph [0068], The interface can be configured to receive a number of prizes that are to be awarded. In FIG. 4, the number of prizes 222 is four which corresponds to the number of people that can have lunch with the special person at the company. The interface can be configured to allow an admin to upload prize associated content. For instance, the prize associated content can be an image, a video and/or audio data associated with the prize. For example, the prize associated content 224 is an image selected to indicate the prize is associated with dining. As another example, the prize associated content could be a video and/or audio snippet of describing information about the person (e.g., John Smith) at the company who is going to attend the lunch.  Aggarwal, Fig. 3, Machine Learning Models and paragraph [0022-0026 and 0033].).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 2, further comprising, before outputting the one or more corresponding ratings, performing an iterative process to refine the media machine-learning model until a set of ratings output by the media machine-learning model match a set of ratings provided by the one or more users within a predetermined percentage(Desai, paragraph [0100], In one embodiment, the system can be configured to notify a job recruiter based upon the results a contest. For example, if the participant is at a job faire and scores above a certain threshold, a recruiter can be notified. The notification can include contact information for the participant in the contest. The recruiter can then attempt contact the participant, such as for an interview at the job faire. In another example, after the contest has ended, one or more recruiters can receive a list of participants that are ranked above a certain threshold. For example, the recruiters can receive contact information for the participants ranked in the top ten of the contest. After receiving this information, the recruiters can attempt to contact the participants that were ranked in the top ten.  Tarlow, paragraph [0022-0029], The probabilistic model 100.   Aggarwal, paragraph [0019-0021].  Aggarwal, Fig. 3, Machine Learning Models and paragraph [0022-0026], Three classes of features are used—grades from the crowd (crowd grades), Force Alignment features (FA) and Natural Language Processing (NLP) features. The free speech samples are posted to the crowd to get transcription and grades from them. The crowd grades become one set of features. A second set of features, FA features, are derived by aligning the speech sample on the crowdsourced transcription. A third set of features, NLP features, are directly derived from the crowdsourced text. Each of these features are explained herein below in more detail.  Aggarwal, Fig. 2 and paragraph [0032], a machine learning module 38 for deriving speech and language features such as but not limited to force alignment features and natural language processing features from the transcription; and a score generator module 40 for deriving individual scores and additionally if required a composite score for each candidate response that is based on the crowd grade, force alignment features and natural processing features, and where the individual scores are pronunciation score, fluency score, content organization score and grammar score of the spoken language for each candidate.   Aggarwal, Fig. 3, Machine Learning Models and paragraph [0033],  FIG. 3 is a diagrammatic representation of an exemplary implementation of the method and system of the invention for evaluation of free speech. A task of transcription of the sample speech was posted, which in one example is a hard computer science problem, to the crowd. Once, a fairly accurate transcription from the crowd was received, force-aligning was done of the speech of the candidate on this text to derive various features which went into a machine learning engine. Non-expert grades of the speech were collected from the crowd, which were optionally used as additional features. With these accurately identified features with the help of the crowd, machine learning (specifically the modeling step) became a powerful technique for constructed response grading.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 2, wherein the first media is audio and further comprising(Desai, paragraph [0012-0015 and 0031-0040]):
 receiving a video of the candidate(Desai, Paragraph [0031], In general, the capturing of data from an individual engaging in an activity can be part of direct recruitment data gathering. For instance, an individual engaging in an activity, such as an interview, can be captured on video data as part of direct recruitment data gathering 24.); and 
separating the audio from the video (Desai, paragraph [0031], In general, the capturing of data from an individual engaging in an activity can be part of direct recruitment data gathering. For instance, an individual engaging in an activity, such as an interview, can be captured on video data as part of direct recruitment data gathering 24.  Paragraph [0068], The interface can be configured to receive a number of prizes that are to be awarded. In FIG. 4, the number of prizes 222 is four which corresponds to the number of people that can have lunch with the special person at the company. The interface can be configured to allow an admin to upload prize associated content. For instance, the prize associated content can be an image, a video and/or audio data associated with the prize. For example, the prize associated content 224 is an image selected to indicate the prize is associated with dining. As another example, the prize associated content could be a video and/or audio snippet of describing information about the person (e.g., John Smith) at the company who is going to attend the lunch.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 1, wherein one or more parameters of the coding machine-learning model are modified based on supervised learning based on coding training data that include labels for code as compilable or uncompilable, wherein the coding machine-learning model is trained to identify the patterns in the uncompilable code that cause it to be uncompilable(Sharma, Paragraph [0083-0084], In the embodiment shown in FIG. 9, the screen 900 has a Recurring Problems and Guidance field 950 to display information about the recurring problems that the developer has faced. Field 950 has a Build Failure: API Usage Alert sub-field 952 to display an alert if the code shows signs of a build failure due to improper usage of an API, a Complexity Alert sub-field 954 to display an alert if the code shows signs of being highly complex, and a Performance Alert sub-field 956 to display an alert if the developer's code shows signs of having low quality. In one embodiment, the Alert sub-fields serve as drill-downs, providing links to other screens, not shown, displaying the additional information about the failures, complexity, and quality issues identified by system 100.  Paragraph [0088-0090], In one embodiment, the displayed code quality indices may be directly based on coding violations reported through static analysis…One or more of the resulting code quality indices may be displayed.  Tarlow, paragraph [0022-0029], The probabilistic model 100.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 1, further comprising identifying the candidate for review by a user for a job, a promotion, or a project if the total score meets a predetermined value(Desai, paragraph [0100], In one embodiment, the system can be configured to notify a job recruiter based upon the results a contest. For example, if the participant is at a job faire and scores above a certain threshold, a recruiter can be notified. The notification can include contact information for the participant in the contest. The recruiter can then attempt contact the participant, such as for an interview at the job faire. In another example, after the contest has ended, one or more recruiters can receive a list of participants that are ranked above a certain threshold. For example, the recruiters can receive contact information for the participants ranked in the top ten of the contest. After receiving this information, the recruiters can attempt to contact the participants that were ranked in the top ten.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 1, wherein a parse tree or a symbol table (ST) is generated to extract features from the uncompilable code(Tarlow, paragraph [0022], The probabilistic model 100 comprises a plurality of probability distributions describing belief about structure (syntactic and/or semantic) of natural source code. It is also arranged to take into account source code analysis output of the source code analyzer 112 (or any other source code analyzer). For example, the source code analyzer 112 is used to limit or prune the number of possible source code elements that may occur next in a sequence of source code elements. Probability distributions with parameters learnt during a training phase, may then be used by a computer-implemented sampling engine to generate samples to predict sequences of source code elements in a manner which takes into account source code analyzer output. For example, type checking output may indicate that some source code elements are not good candidates for a next source code element to be predicted, because they are variables of a wrong type.  Paragraph [0036], In some of the examples described herein the code analyzer generates an abstract syntax tree (AST). More detail about abstract syntax trees is now given. Source code begins as one long string. The source code analyser 112 may lex the code into a sequence of tokens, (.alpha..sub.t).sub.t=1.sup.T=.alpha., which are themselves strings that serve as atomic syntactic elements of a programming language such as constants or variables. Given .alpha., the source code analyser 112 may construct an AST. The AST is a tree of nodes that represents the syntactic structure of code and that serves as an intermediate data structure for use by one or more semantic analysis tools which may be integral with the source code analyser 112. The leaf nodes of the AST may store tokens produced by the lexer. Internal nodes of the AST may store expressions, statements or other high level syntactic elements. From the AST, many crucial properties of the source code may be derived. For example, the tree structure is enough to determine which variables are in scope at any point in the program. An example AST is shown in FIG. 4.  Paragraph [0032-0033], Source code may be checked by error check and/or correction component 106. With reference to FIG. 3 component 106 receives 300 at least a first part of a piece of source code a programmer has written (or information derived from that source code). The component 106 obtains 302 from the source code analyzer an analysis of the received source code. The source code error check /correct component 106 generates a graph (or other structure) representing the first part of the source code and populates 304 it using the analysis. For example, to show variable scope. The component 106 grows 306 new nodes of the graph taking into account the source code analysis. In this way source code is generated by predicting a sequence of source code elements. The source code generated from the new nodes is compared 308 with a second part of the source code to identify potential errors. The component 106 flags the errors and/or suggests corrections to the errors using the comparison results. In some examples the component 106 auto corrects the errors using the comparison results.);
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Gertz Sharma, Desai, Tarlow and Aggarwal teach the method of claim 9, wherein one or more parameters of the coding machine-learning model are modified by labeling the compilable code or comparing the extracted features in the compilable code to labeled high-quality compilable code(Desai, paragraph [0033], based upon executable code that a user has posted to a professional site, the individual's coding ability can be scored and ranked.  Paragraph [0034], In particular embodiments, scores and ranks can be derived from data that is gathered directly and/or indirectly. For example, as will be described below, a score and/or a rank can be generated based upon an individual's participation in a knowledge-based test. In another example, a score and a rank can be generated based upon an individual's participation in a knowledge based test and information retrieved from a third-party site, such as social media site. Again, a person can be ranked relative to a group of other individuals, such as a group of individuals participating in a common task, or according to some derived scale or measure.  Sharma, paragraph [0034], Local tool events include events arising from the operation of development tools 210 such as code quality or other evaluative testing tools used locally at the developer workstation. Examples of code quality tools include but are not limited to PMD, Checkstyle, Findbugs, and Jdepend, JavaNCSS, and examples of testing tools include but are not limited to Junit harnesses, Ncover, Emma, and Cobertura, IDE events relate to the operation of IDEs 220 such as the EMC.TM. IDE, the Microsoft.TM. .NET framework, the Microsoft.TM. Visual Studios IDE for writing and debugging code, and the Eclipse.TM. IDE for incorporation of open source code.  Paragraph [0050], the quality of the source code produced by the developer. The Progress Scores field 560 may have a PQS1 sub-field 562 and a PQS2 sub-field 564 to store the developer's current values of PQS1 and PQS2.  Tarlow, paragraph [0022-0029], The probabilistic model 100.).
As per claim 11, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.

7.	Claim 7 rejected under 35 U.S.C. 103(a) as being unpatentable over Gertz US 20040003335 (hereinafter Gertz – IDS of records), in view Sharma US 20110252394 (hereinafter Sharma– IDS of records), in view Desai US 20140032435 (hereinafter Desai), in view Tarlow US 20150135166 (hereinafter Tarlow– IDS of records), in view Aggarwal US 20150339940 (hereinafter Aggarwal) and further in view Goetz US 20170269907 (hereinafter Goetz– IDS of records).
With respect to claim 7, Gertz Sharma, Desai, Tarlow and Aggarwal do not teach all limitations of claim 7.
However, Goetz teaches
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Gertz Sharma, Desai, Tarlow, Aggarwal and Goetz teach the method of claim 6, wherein the coding machine-learning model receives the uncompilable code after a make compilable method is applied to the uncompilable code, after a rule relaxation method is applied to the uncompilable code, or after a combination of the make compilable method and the rule relaxation method are applied to the uncompilable code(Goetz, US 20170269907, paragraph [0007-0008], Various embodiments of a method for compilation into a target environment are disclosed. Broadly speaking, a method is disclosed in which program instructions are stored in a non-transitory computer-accessible storage medium that, when executed by a computer system, cause the computer system to perform operations including receiving source code for a program and identifying a portion of the source code using a first feature that is unavailable in the target environment. The operations may also include translating the portion of the source code to generate a modified version of the portion of the source code in response to determining that a projection of the first feature into the target environment is available, and compiling the source code for the program dependent upon the modified version of the portion of the source code.  Paragraph [0028-0029], If code to be compiled has been written to include the enhanced features of Java 10, but is to be compiled in a Java 8 environment, the enhanced features are not available and would result in a compilation error when compiled in a Java 8 environment. This poses a particular problem for providers of software libraries, such as software library 101, for example. Paragraph [0030], a projection from one environment to another may exist. As used and described herein, a projection is a mechanical translation of source code. In some embodiments, the mechanical translation may be semantic preserving, while, in other embodiments, the mechanical translation may not be semantic preserving (commonly referred to as being "lossy"). The projection may provide a method to translate the enhanced feature of one environment to a suitable feature of another environment. For example, in reference to Example 2, a possible projection from Java 10 to Java 8 may be to convert Class Box<any T> to Class Box<T> by removing the "any."  Paragraph [0031-0032], When a projection is available from one environment to another, library source files may be written to use the enhanced features of a particular environment, and the files may then be modified by a compiler, such as, e.g., compiler 103, to apply any projections from the source file as written to the target environment. For example, a user may instruct a compiler to compile source code including Java 10 features to down convert the source code to source code compatible with a Java 8 environment. In various embodiments, the user may employ a "-projectSource 8" option on the command line for the compiler to indicate the source code should be down converted.  Paragraph [0033], In some cases, an environment may allow for a new feature that is not available in other environments. A projection for the new feature may be possible by replacing the source code for the new feature with other source code compatible with the target environment, which performs a similar feature. It is noted, that when such a replacement is made, the performance of the replacement code may be less than that of the original code. An example of a new feature is depicted in Example 3.  Paragraph [0038-0039], If the target environment, however, is Java 7, then the computeIfAbsent method is unavailable. Compiler 103 may replace the lines of code associated with adding the author/book pair with Java 7 equivalent code prior to generating the executable file.);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Goetz into Gertz Sharma, Desai, Tarlow and Aggarwal's to enhance features from one version of a programming language to another to improve performance.  The portion of the source code is translated to generate a modified version of the portion of the source code in response to determining that a projection of the first feature into the target environment is available as suggested by Goetz (See abstract and summary).  
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199